     Case 1:20-cv-04926-CM-OTW Document 61 Filed 06/30/21 Page 1 of 3
     Case 1:20-cv-04926-CM-OTW Document 58-2 Filed 06/24/21 Page 1 of 3


                                                             ;:   USDCSDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
- - - - - - - - - - - - - - - - - - -X
1AW AUN FRASER

              Plaintiff,
                                                             No. 20 -cv- 4926        (CM)
       -against-

CITY OF NEW YORK et al.,

               Defendant.
- - - - - - - - - - - - - - - - - - -X
                              CIVIL CASE MANAGEMENT PLAN
                     (For all cases except those exempt per Individual Rules)

McMahon, C.J.:

1.     This case(illis not to be tried to a jury.

2.     Discovery pursuant to Fed. R. Civ. P . 26(a) shall be exchanged by _N_
                                                                            I A_ _ _ __

3.                                                N_IA
       No additional parties may be joined after __  _ _ _ __

4.                                       N_IA
       No pleading may be amended after __  _ _ _ __

5.      Section 1983 Cases. If your case is brought pursuant to 42 U.S.C. § 1983, counsel
representing any defendant who intends to claim qualified immunity must comply with the
special procedure set forth in the Individual Rules, which can be found at
http://nysd.uscourts.gov/ judge/Mcmahon. Failure to proceed in accordance with the qualified
immunity rules constitutes a waiver of the right to move for judgment on the ground of qualified
immunity prior to trial.

6.     All discovery, including expert discovery, must be completed on or before
      July 28, 2021

           a. For personal injury, civil rights, employment discrimination or medical
              malpractice cases only: Plaintiffs deposition shall be taken first, and shall be
              completed by __N_    /A_ _ _ __

           b. PLEASE NOTE: the phrase "all discovery, including expert discovery" means
              that the parties must select and disclose their experts' identities and opinions, as
              required by Fed. R. Civ. P. 26(a)(2)(B), well before the expiration of the
              discovery period. Expert disclosures conforming with Rule 26 must be made no
              later than the following dates :

                    1.   Plaintiff(s) expert report(s) by _ _ _N_I_A_ _ _ _ _ __
     Case 1:20-cv-04926-CM-OTW Document 61 Filed 06/30/21 Page 2 of 3
     Case 1:20-cv-04926-CM-OTW Document 58-2 Filed 06/24/21 Page 2 of 3



                                                             NIA
                  11.   Defendant(s) expert report(s) by _ _ _ _ _ _ _ _ _ _ __

7.      Judge McMahon's rules governing electronic discovery are automatically in force in this
case and can be found at http://nysd.uscourts.gov/ judge/Mcmahon. The parties must comply with
those rules unless they supersede it with a consent order.

8.    Discovery disputes in this case will be resolved by the assigned Magistrate Judge, who
is MJ Wang

           a. The first time there is a discovery dispute that counsel cannot resolve on their
              own, file a letter to Chambers via ECF and ask for an order of reference to the
              Magistrate Judge for discovery supervision. Thereafter, go directly to the
              Magistrate Judge for resolution of discovery disputes; do not contact Judge
              McMahon.

           b. Discovery disputes do not result in any extension of the discovery deadline or
              trial-ready date, and Judge McMahon must approve any extension of the
              discovery deadline in non-pro se cases.

           c. The Magistrate Judge cannot change discovery deadlines unless you agree to
              transfer the case to the Magistrate Judge for all purposes. Judge McMahon
              does not routinely grant extensions so counsel are warned that it they wait until
              the last minute to bring discovery disputes to the attention of the Magistrate
              Judge, they may find themselves precluded from taking discovery because they
              have run out of time.

9.     The parties may at any time consent to have this case tried before the assigned Magistrate
Judge pursuant to 28 U.S.C. § 636(c).

10.    A joint pretrial order in the form prescribed in Judge McMahon's Individual Rules,
together with all other pretrial submissions required by those rules (not including in limine
motions), shall be submitted on or beforeSeptember 15, 2021.

           a. Following submission of the joint pretrial order, counsel will be notified of the
              date of the final pretrial conference.

           b. In limine motions must be filed within five days ofreceiving notice of the final
              pretrial conference; responses to in limine motions are due five days after the
              motions are made. Cases may be called for trial at any time following the final
              pretrial conference.

           c. For bench trials, see Judge McMahon' s special rules for bench trials in the
              Individual Rules.

11.      No motion for summary judgment may be served after the date the pretrial order is due.
The filing of a motion for summary judgment does not relieve the parties of the obligation
to file the pretrial order and other pretrial submissions on the assigned date.




                                                 2
     Case 1:20-cv-04926-CM-OTW Document 61 Filed 06/30/21 Page 3 of 3
     Case 1:20-cv-04926-CM-OTW Document 58-2 Filed 06/24/21 Page 3 of 3




12.     This scheduling order may be altered or amended only on a showing of good cause that is
not foreseeable at the time this order is entered. Counsel should not assume that extensions
will be granted as a matter of routine.


Dated:

         New York, New York

Upon consent of the parties:
[signatures of all counsel]


                                                   /s/ Brian Francolla




                                            f;;;::__ru
                                                   Hon. Colleen Mc~
                                                   Chief U.S. District Judge
                                                                                         -



                                                                  i/y,/µJ-1




                                               3
